DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 of US Application No. 17/314,617, filed on 07 May 2021, are currently pending and have been examined. Applicant canceled claims 1-20 and added claims 21-40 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 07 May 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 26, 32, 35-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gribble et al. (US 9,002,571 B1, “Gribble”) in view of Wininger et al. (US 2009/0164490 A1, “Wininger”) and Aslin et al. (US 4,943,919 A1, “Aslin”).

 	Regarding claims 21, 35, and 39, Gribble discloses an automated preflight walk around tool and teaches:
at least one line replaceable unit (LRU) (aircraft system data includes LRU data – see at least 3:27-44); 
a [monitoring system] configured to communicate with the at least one LRU via an avionics system communication bus (onboard maintenance system/aircraft monitoring system that monitors and records status of aircraft systems – see at least 3:27-44); and 
a remote terminal (system 100 – see at least Fig. 1 and ¶ [0051]) configured to: 
retrieve LRU data regarding the LRU from the CMC (system 100 includes a communications device 112 for communicating with onboard maintenance system – see at least 2:51-63; system 100 is configured to receive data from onboard maintenance system, such as LRU data – see at least 3:27-44); 
[ ]; 
record in a maintenance database, the LRU data retrieved from the [monitoring system] (memory 104 provides storage for the data related to inspections as well as checklists, maintenance data, maintenance manuals, and operational information – see at least Fig. 1A and 4:7-19), and the remote terminal data collected from the remote terminal; and 
[ ].  

Gribble fails to teach the monitoring system being a central maintenance computer; collect during a maintenance operation of the aircraft, remote terminal data regarding a record of an action performed by the remote terminal, based on a user using the remote terminal to interact with the aircraft to perform the maintenance operation of the aircraft; populate, using at least one of the LRU data and the remote terminal data recorded in the maintenance database, at least one field in a maintenance work record.

However, Wininger discloses a maintenance assistance and control system method and apparatus and teaches:
a remote terminal (apparatus 100, e.g., a dedicated handheld computerized device – see at least Fig. 1 and ¶ [0055], [0165]) configured to:
collect during a maintenance operation of the aircraft, remote terminal data regarding a record of an action performed by the remote terminal, based on a user using the remote terminal to interact with the aircraft to perform the maintenance operation of the aircraft (task log generated by interaction tracker 40 based on the maintenance session and stored by local data manager 42 – see at least Fig. 6 and ¶ [0145]; interaction tracker 40 tracks user interactions and events occurring within the context of an interaction instruction-controller IIC – see at least Fig. 6 and ¶ [0145]); 
populate, using at least one of the LRU data and the remote terminal data recorded in the maintenance database, at least one field in a maintenance work record (task log may be generated on an apparatus for providing assistance and control in respect of maintenance operations – see at least Fig. 6 and ¶ [0145]; the task log includes data regarding interactions and events tracked by interaction tracker 40 – see at least Fig. 6).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gribble to provide for collecting remote terminal data regarding a record of an action performed by the remote terminal, as taught by Wininger, to create a maintenance task log to provide assistance and control with respect to maintenance operations (Wininger at ¶ [0145]).

Finally, Aslin discloses a central maintenance computer system and fault data handling method and teaches:
at least one line replaceable unit (LRU) (LRU 14 – see at least Fig. 1); 
a central maintenance computer configured to communicate with the at least one LRU via an avionics system communication bus (CMC 12 is coupled to LRUs 14 by communication system 16 – see at least Fig. 2 and 9:28-46; communication system 16 include data bus 44 and data bus 46 to couple CMC to LRUs – see at least Fig. 2 and 9:28-46).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gribble to provide for a central maintenance computer, as taught by Aslin, to collect data related to the LRUs (Aslin at 9:28-46).

	Regarding claims 22 and 36, Wininger further teaches:
generating a report identifying the LRU data and the remote terminal data recorded in the maintenance database during the maintenance operation of the aircraft (monitoring workstation may extract data from tracking and analysis module 90 related to ongoing maintenance tasks and historical data connected to the maintenance tasks – see at least ¶ [0154]; supervisor may view historical data of work already performed – see at least Fig. 1 and ¶ [0155]).  
	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to generate a report, as further taught by Wininger, to provide assistance and control with respect to maintenance operations (Wininger at ¶ [0145]).

Regarding claim 26, Gribble further teaches:
wherein the LRU data comprises fault data comprising fault information retrieved by the CMC regarding the at least one LRU (data received from onboard maintenance system may include faults – see at least 3:27-44).  

Regarding claim 32, Wininger further teaches:
wherein the remote terminal data comprises a record of every action performed by the remote terminal based on the user using the remote terminal as different pages presented to the user at the remote terminal while troubleshooting an avionics fault are traversed (interaction tracker 40 tracks user interactions and events occurring within the context of an interaction instruction-controller IIC – see at least Fig. 6 and ¶ [0145]; e.g., tracking interactions of different pages shown in Figs. 5A-5D).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide for collecting a record of every action, as further taught by Wininger, to create a maintenance task log to provide assistance and control with respect to maintenance operations (Wininger at ¶ [0145]).

Claims 25, 27, 29-30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gribble in view of Wininger and Aslin, as applied to claims 21 and 39, and further in view of Dunsdon (US 2013/0166135 A1).

Regarding claims 25 and 40, Gribble, Wininger, and Aslin fail to teach but Dunsdon discloses diagnostics for aircraft and teaches:
analyzing the LRU data and the remote terminal data from the maintenance database to generate a proposed maintenance action (data analysis module 106 may analyze aircraft systems data to identify predetermined troubleshooting procedures for fault rectification – see at least ¶ [0023]); and 
recommending the proposed maintenance action via the remote terminal (predetermined troubleshooting procedures may be stored for subsequent scrutiny by skilled personnel – see at least ¶ [0028]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Kumar to provide for generating and recommending maintenance actions, as taught by Dunsdon, to provide and improve fault troubleshooting and maintenance diagnostics in aircraft (Dunsdon at ¶ [0003]).

Regarding claim 27, Aslin further teaches:
wherein the LRU data comprises testing data comprising: a result from the performed diagnostic test (CMC receives and processes test data results related to the LRUs – see at least 9:13-27).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide for collecting LRU testing data, as further taught by Aslin, to provide test results to an operator (Aslin at 9:13-27).

Gribble, Wininger, and Aslin fail to teach but Dunsdon discloses diagnostics for aircraft and teaches:
testing data comprising: an identity of any diagnostic test performed regarding the at least one LRU (a maintenance task data capture module 142 can capture a list of task detailing which tasks were performed and the order in which they were performed – see at least ¶ [0027]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide for collecting data including an identity of any diagnostic test performed, as taught by Dunsdon, to provide and improve fault troubleshooting and maintenance diagnostics in aircraft (Dunsdon at ¶ [0003]).

Regarding claim 29, Aslin further teaches:
wherein the testing data further comprises data identifying [ ] a result therefrom (CMC receives and processes test data results related to the LRUs – see at least 9:13-27), wherein the electrical check comprises a test for a short performed by monitoring a configuration of at least one of a smart and a non-smart LRU (tests include LRU ground tests – see at least 20:39-68).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide for collecting LRU testing data, as further taught by Aslin, to provide test results to an operator (Aslin at 9:13-27).

Gribble, Wininger, and Aslin fail to teach but Dunsdon discloses diagnostics for aircraft and teaches:
wherein the testing data further comprises data identifying a performed electrical check and a result therefrom (a maintenance task data capture module 142 can capture a list of task detailing which tasks were performed and the order in which they were performed – see at least ¶ [0027]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide for collecting data including an identity of any diagnostic test performed, as taught by Dunsdon, to provide and improve fault troubleshooting and maintenance diagnostics in aircraft (Dunsdon at ¶ [0003]).

Regarding claim 30, Gribble, Wininger, and Aslin fail to teach but Dunsdon discloses diagnostics for aircraft and teaches:
wherein the LRU data comprises maintenance data comprising: data identifying an aircraft avionics system configuration change made during the maintenance operation of the aircraft (a maintenance task data capture module 142 can capture a list of task detailing which tasks were performed and the order in which they were performed – see at least ¶ [0027]); data identifying whether the at least one LRU was reset during the maintenance operation (a maintenance task data capture module 142 can capture a list of task detailing which tasks were performed and the order in which they were performed – see at least ¶ [0027]); and data identifying a maintenance manual referenced for troubleshooting (maintenance manual storage module 120 – see at least Fig. 1 and ¶ [0021]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to collect maintenance data, as taught by Dunsdon, to provide and improve fault troubleshooting and maintenance diagnostics in aircraft (Dunsdon at ¶ [0003]).

Claims 23, 33-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gribble in view of Wininger and Aslin, as applied to claims 21 and 35 above, and further in view of Song et al. (US 2019/0354939 A1, “Song”).

Regarding claims 23 and 37, Gribble, Wininger, and Aslin fail to teach but Song discloses a fleet performance optimization tool and teaches:
updating, using the LRU data and the remote terminal data recorded in the maintenance database, at least one field in a listing of life limited parts (for a selected aircraft, a user interface display 500 of replaceable parts for the aircraft may be created and may include a list of parts 510 and their current flight hours 514 – see at least Fig. 5 and ¶ [0048]; reliability of each component is modeled based on operational data, including failure and event data and replacement information – see at least ¶ [0055]-[0056]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to update fields related to life limited parts, as taught by Song, to simulate component replacement to assess the overall health and operational readiness of the aircraft (Song at ¶ [0007], [0020]).

Regarding claim 33, Gribble, Wininger, and Aslin fail to teach but Song discloses a fleet performance optimization tool and teaches:
wherein the at least one field in the maintenance record comprises: a part number field (component numbers 510 – see at least Fig. 5 and ¶ [0048]), a serial number field related to the part number field (aircraft serial number, e.g., 9241 – see at least Fig. 5 and ¶ [0048]), a description field related to the part number field (descriptions 512 – see at least Fig. 5 and ¶ [0048]), wherein information populated in the description field includes a description of an action performed using the remote terminal, and a time in service field related to the part number field.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide fields, as taught by Song, to simulate component replacement to assess the overall health and operational readiness of the aircraft (Song at ¶ [0007], [0020]).

Regarding claim 34, Gribble, Wininger, and Aslin fail to teach but Song discloses a fleet performance optimization tool and teaches:
wherein the at least one field in the listing of life limited parts comprises: a name of a part (descriptions 512 – see at least Fig. 5 and ¶ [0048]), a part number associated with the part (component numbers 510 – see at least Fig. 5 and ¶ [0048]), a serial number associated with the part (aircraft serial number, e.g., 9241 – see at least Fig. 5 and ¶ [0048]), a date of installation of the part, a total time in-service for the part (flight hours 514 – see at least Fig. 5 and ¶ [0048]), a date the part was removed, and a signature and certification number associated with performing a troubleshooting operation on the part.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide fields, as taught by Song, to simulate component replacement to assess the overall health and operational readiness of the aircraft (Song at ¶ [0007], [0020]).

Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gribble in view of Wininger and Aslin, as applied to claims 21 and 35 above, and further in view of Wilkes et al. (US 2004/0078231 A1, “Wilkes”).

Regarding claims 24 and 38, Gribble, Wininger, and Aslin fail to teach but Wilkes teaches:
wherein the operations further comprise: alerting the remote terminal to complete at least one field not populated by the processor but mandated for completion by a governing authority (an alert is displayed for notifying that a specified field is mandatory but has not been populated – see at least ¶ [0342]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide an alert if a mandatory field is not populated, as taught by Wilkes, to ensure that all sections of a form are properly filled out (Wilkes at ¶ [0342]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gribble in view of Wininger, Aslin, and Dunsdon, as applied to claim 27, and further in view of Szeto (US 2016/0257429 A1).

Regarding claim 28, Gribble, Wininger, Aslin, and Dunsdon fail to teach but Szeto discloses aircraft LRU data collection and reliability prediction and teaches:
wherein the identity of the performed diagnostic test comprises: an identity of an avionics system communication bus (ASCB) parameter (data collected may include operational parameters being monitored by a built-in-test module of LRU 10A – see at least ¶ [0026]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, Aslin, and Dunsdon to identify a parameter, as taught by Szeto, to provide an indication that as subsystem or component of the LRU is failing or about to fail (Szeto at ¶ [0025]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gribble in view of Wininger, and Aslin, as applied to claim 21 above, and further in view of Gadgil et al. (US 2016/0200455 A1, “Gadgil”).

Regarding claim 31, Aslin further teaches:
wherein the LRU data comprises status data comprising: data indicating an operational status of the at least one LRU (LRU 14 data indicative of status is collected – see at least 11:30-38).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide LRU status data, as further taught by Aslin, so the LRU status may be monitored (Aslin at 7:40-49).

Gribble, Wininger and Aslin fail to teach but Gadgil discloses a line replacement unit replacement process and teaches:
status data comprising: configuration information regarding the at least one LRU, wherein the configuration information includes at least one of software and hardware configuration information of the at least one LRU (stored information for LRUs may include configuration and software – see at least Fig. 4A and ¶ [0083]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Gribble, Wininger, and Aslin to provide LRU status data, as taught by Gadgil, to enable quick replacement in the event of LRU failure or malfunction (Gadgil at ¶ [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666